DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Wesson et al., US PGPub 2017/0225925.

    PNG
    media_image1.png
    152
    476
    media_image1.png
    Greyscale

Regarding claims 1, 7, and 13 Wesson et al. discloses an elevator system (10), and method for assembling an elevator system (10) comprising: a hoistway (14); an elevator car (12) movable along the hoistway (14); a belt (16) operably connected to the elevator car (12) to move the elevator car (12) along the hoistway (14), the belt (16) including: one or more tension elements (28) extending longitudinally along a length (between 12 and 22 in Fig 1A) of the belt (16); an elastomeric jacket (30) at least partially enveloping (see fig 5) the one or more tension elements (28), the jacket (30) defining a traction side (top side in fig 5) configured to be interactive with a traction sheave (52) of the elevator system (10) and a back side (bottom side in fig 5) opposite the traction side (as described above); and a 
Regarding claims 2, 8, and 15, as best understood (see 112 rejection) Wesson et al. discloses the elevator system of claims 1, 7, and 13 wherein the protective tape (54) is a clean peel tape.
Regarding claims 14, Wesson et al. discloses the method of claim 13, wherein the protective tape (54) is applied to the jacket (30) via a roll (mold wheel – [0049]).

Allowable Subject Matter
Claims 3-6, 9-12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-6, 9-12 and 16-19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 3, 9, and 16, including every structural element recited in the claims, especially, the configuration wherein the protective tape includes: a protective layer configured to be one or more of abrasion resistant, scuff resistant or break resistant; and an adhesive layer disposed between the protective layer and the jacket to secure the protective tape to the jacket.
None of the references of the prior art teach or suggest the elements of the elevator belt as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator belt in the manner required by the claims.
Claim 20 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 20, including every method step and associated structural element recited in the claims, especially, the configuration wherein the method includes installing the belt in a hoistway of the elevator system; installing one or more additional components of the elevator system in the hoistway; and removing the protective tape from the jacket after installation of the one or more additional components is completed. 
None of the references of the prior art teach or suggest the elements of the elevator belt assembly method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654